                Case 1:18-cv-01092-JLT Document 62 Filed 09/09/20 Page 1 of 3


1    MARGO A. RAISON, COUNTY COUNSEL
     By: Kathleen Rivera, Deputy (SBN 211606)
2    Kern County Administrative Center
3    1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
4    Telephone 661-868-3800
     Fax 661-868-3805
5
6    Attorneys for Defendants, County of Kern
     (Erroneously sued and served as Kern County),
7    Nick Evans, and Todd Newell
8
     MICHAEL S. CARRILLO (SBN 258878)                       DALE K. GALIPO (SBN 144074)
9    Carrillo Law Firm, LLP                                 Law Offices of Dale K. Galipo
     1499 Huntington Drive, Suite 402                       21800 Burbank Boulevard, Suite 310
10   South Pasadena, CA 91030                               Woodland Hills, CA 91367
     Telephone 626-799-9375                                 Telephone 818-347-3333
11
     Fax 626-799-9380                                       Fax 818-347-4118
12
     Attorneys for Plaintiffs, Rhonda Hagwood
13   And Doug Lovett
14
15                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
16
17   RHONDA HAGWOOD, DOUG LOVETT )                        Case No.: 1:18-CV-01092 JLT
                                         )
18
                       Plaintiff,        )
19   v.                                  )
                                         )                STIPULATION AND [PROPOSED]
20   KERN COUNTY, a California municipal )                ORDER REGARDING WITHDRAWAL
21   entity; NICK EVANS, an individual;  )                OF CERTAIN CAUSES OF ACTIONS
     TODD NEWELL, and individual; and    )                AND CLAIMS
22   DOES 1 THROUGH 10, Inclusive.       )                (Doc. 61)
                                         )
23                     Defendants.       )
24                                       )
                                         )
25
26
27
28

                                                           1
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Withdrawal of Certain Causes of Action and Claims
                                                                                             1:18-CV-01092 JLT
                  Case 1:18-cv-01092-JLT Document 62 Filed 09/09/20 Page 2 of 3


1            TO THE HONORABLE COURT:
2            WHEREAS the parties have met and conferred for the purpose of determining whether
3    issues can be resolved without the necessity of the filing of a motion for summary judgment
4    and/or adjudication, as required by the Court’s Scheduling Order in this matter (Doc. No. 15).
5            IT IS HEREBY STIPULATED BY AND BETWEEN PLAINTIFFS, RHONDA
6    HAGODD AND DOUG LOVETT, and DEFENDANTS, COUNTY OF KERN, TODD
7    NEWELL and NICK EVANS, by and through their respective attorneys of record:
8            1) That Defendants agree to not file a motion for summary judgment and/or
9                 adjudication in this case ; AND
10           2) that Plaintiffs agree that the following claims against the COUNTY OF KERN,
11                TODD NEWELL and NICK EVANS be dismissed from this action, with prejudice,
12                each side to bear their own costs:
13            to the extent said claims are based upon the alleged acts or omissions of the Kern
14   County Sheriff’s office and/or Kern County Sheriff employees, in this case be dismissed
15   from this action, each side to bear their own costs:
16           1.      As to the First Cause of Action of Plaintiff’s First Amended Complaint, all
17   claims which allege that Todd Newell and/or Nick Evans were negligent in failing to provide
18   and/or summon prompt medical care to Nicholas Lovett, and all claims which alleged the
19   County of Kern failed to properly train and supervise employees are DISMISSED.
20           2.      As to the Third Cause of Action of Plaintiff’s First Amended Complaint, all §
21   1983 claims against all defendants contained therein pursuant to the Eighth Amendment of the
22   U.S. Constitution are DISMISSED.
23           3.      As to the Fourth Cause of Action of Plaintiff’s First Amended Complaint, for
24   municipal liability against the County of Kern for an alleged failure to train, this cause of
25   action is DISMISSED in its entirety.
26           4.      As to the Fifth Cause of Action of Plaintiff’s First Amended Complaint, for
27   municipal liability against the County of Kern for an alleged unconstitutional custom or policy,
28   this cause of action is DISMISSED in its entirety.

                                                           2
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Withdrawal of Certain Causes of Action and Claims
                                                                                             1:18-CV-01092 JLT
                  Case 1:18-cv-01092-JLT Document 62 Filed 09/09/20 Page 3 of 3


1            5.      The remaining claims against the COUNTY OF KERN, NICK EVANS, and
2    TODD NEWELL are not affected by this stipulation and remain intact.
3
4            Respectfully submitted,
5
     DATED: September 4, 2020                         LAW OFFICES OF DALE GALIPO
6
                                                      _/s/ Dale K. Galipo___________
7                                                     By: Dale K. Galipo
8                                                     Ranhee Lee
                                                      Attorneys for Plaintiffs
9
10
     DATED: September 4, 2020                         CARRILLO LAW FIRM, LLP
11
                                                      _/s/ Michael S. Carrillo ________
12                                                    By: Michael S. Carrillo
                                                      Attorneys for Plaintiffs
13
14
     DATED: September 4, 2020                         MARGO A. RAISON, COUNTY COUNSEL
15
16                                                    _/s/ Kathleen Rivera___________
                                                      By: Kathleen Rivera
17                                                    Attorneys for Defendants
18
19   IT IS SO ORDERED.
20
         Dated:      September 9, 2020                              /s/ Jennifer L. Thurston
21                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                           3
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Withdrawal of Certain Causes of Action and Claims
                                                                                             1:18-CV-01092 JLT
